DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1,2  and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/014064 to MATSUMOTO YUSHI-SEIYAKU CO LTD.
WO2017/014064 equivalent document, US Patent 10,731,020 to Tayagaki et al., (hereinafter “Tayagaki) is  used as the English translation of the WO document.
The rejection stands as per reason of record.
Specifically, ass discussed in the previous office action, Tagayaki discloses a masterbatch for foam molding, comprising: 
a base resin; and a thermally expandable microcapsule.  See col 27, lines 20-54.
The masterbatch having a true specific gravity of up to 1 g/cm3 thus meeting the limitation of the claimed specific gravity.  See col. 28, lines 19-22. 
The masterbatch is based on the “base material” (col. 27, lines 27-29), which preferred base material is ethylene-propylene diene resin (EPDM).   See co. 21, line 57 et seq., illustrative examples. 
While not addressing the Mooney viscosity of the masterbatch, it is reasonable expected that the masterbatches disclosed in illustrative examples of Tayagaki exhibit the claimed Mooney viscosity as containing large amounts of EPDM of viscosity corresponding to the claimed and expandable particles, and also as being substantially similar to the masterbatches disclosed in the instant application.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
Tayagaki expressly discloses that the amounts of the expandable microcapsules in the masterbatch could be as high between 2 and 60 wt%, the rest is the base resin.  Based on the disclosed amounts of the expandable particles in the masterbatch, the relative amounts of EPDM  and the expandable particles corresponding to the claimed would have been clearly obvious. 
The EPDM resin used in compositions of has an ethylene content fully corresponding to the claimed.  See illustrative examples, col. 23, lines 5-8.
The thermally expandable microcapsule disclosed by the reference  includes: a shell containing a polymer; and a volatile expansion agent as a core agent encapsulated by the shell, and the shell contains a polymer obtained by polymerizing a monomer mixture that contains a polymerizable monomer containing acrylonitrile, as per all illustrative examples in Table 1.  See also, cols. 9-10, “Process for manufacturing the Hollow particle”. 
The thermally expandable microcapsules disclosed in Table 1, examples 1-3 exhibit  a maximum foaming temperature of 180°C or lower.
The reference further disclose foam molded articles formed from the compositions containing the disclosed masterbatch. 
The invention as claimed, therefore, is fully within the disclosure of the Tayagaki reference and choosing components and respective amounts of the components  from the expressly disclosed suitable components and amounts would have been obvious with reasonable expectation of success.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayagaki in combination with ”What is the composition and production of EPDM rubber” by Alanto, (hereinafter “Alanto”) 
The disclosure of Tayagaki is discussed above.  While expressly disclosing the amounts of ethylene in EPDM, the reference does not address the amounts of diene in the EPDM copolymer, thus implying that EPDM with conventionally known diene content are suitable for the invention.  
As evident from Alanto, the content of diene in conventionally known and commercially available  EPDM copolymer is usually 3-9 wt % thus fully corresponding to the claimed diene content.  
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references and using EPDM with the claimed diene content in masterbatches of Tayagaki would have been obvious as most common commercial EPDM with reasonable expectation of success. 


Response to Arguments
Applicant's arguments filed 6-2-2022 have been fully considered but they are not persuasive. The applicants argue that “the amended claims are not obvious in view of the combination of the cited references”.
With all due respect, the claims submitted with the last response are not amended, and claims 1-2, and 4-6 are rejected only over a single reference, not a combination of references.
The applicants argue that  the Tayagaki reference “does not disclose "a true specific gravity of 0.80 g/cm3 or more. " The applicants calculated the theoretical true specific gravity of the compositions of some illustrative examples and based on their calculations concluded that “the true specific gravities (the theoretical true specific gravities) of the masterbatches of Tayagaki are less than 0.80 g/cm3 and they do not satisfy the range recited in the present claims. Accordingly, the Applicant submits that Tayagaki does not teach or suggest the recited true specific gravities.”
The examiner does not find these arguments to be valid or convincing.  The reference expressly discloses that ‘The true specific gravity of the masterbatch is not specifically restricted, and should preferably range from 0.1 to 1.0, more preferably from 0.2 to 0.8, and further more preferably from 0.3 to 0.7.”   see col. 28, lines 19-22 (specifically referenced in the previous office action and above.
While it is true that illustrative examples of Tayagaki do not disclose masterbatches  exhibiting true specific gravity corresponding to  the claimed, it has been long established by the court that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843(Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also> Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(referencedisclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
In the instant case Tayagaki expressly discloses specific gravity of 1 g/cm3 as within disclosed preferable range and specific gravity of 0.8 g/cm3 as within more preferable range.  Thus. Contrary to applicants arguments, the such disclosure clearly constitutes expressed disclosure of the specific gravity that correspond to the claimed limitation.
The applicants further argue that the reference does not disclose
"Mooney viscosity ML 1+4 (100°C) of   masterbatch for foam molding is 20-90". The Mooney viscosity ML (1+4) described in Tayagaki relates to the "base material rubber". The "base material rubber" in Tayagaki corresponds to the "matrix resin" of the invention of the present claims and is different from the "base resin" of the present invention. Accordingly, Tayagaki does not disclose the "Mooney viscosity ML 1+4 (100°C) of the masterbatch for foam molding is 20 to 90" of the present claims.” This argument is not responsive to the discussion of Mooney viscosity of the masterbatch as set forth on page 3 of the previous office action ( and above).  The examiner acknowledged the fact that Tayagaki does not expressly address the Mooney viscosity of the masterbatch, but discussed why it is reasonable expected that the masterbatches within the disclosure of  the reference are expected to exhibit Mooney viscosity corresponding to the claimed.
The applicants, while repeating what the examiner stated regarding the disclosure in of Mooney viscosity of the masterbatch in Tayagaki , chose not to address at all the subsequent discussion provided by the examiner on page 3 of the office action, thus failing to adequately respond to the argument advanced by the examiner regarding this limitation.
The applicants further argue that Tayagaki does not disclose the EPDM with ethylene content of between 50 and 72wt %. This is not so. The reference expressly discloses that EPDM suitable for the invention exhibits iodine value of between 5 to 50 g/100g.  Iodine value is a measure of diene content in the EPDM rubber.  As such, the diene content of EPDM exhibiting iodine value of from 5 to 50 would be from roughly about 0.5 to 10 wt %.  (See, for example, US 20140378256 [0059] and US 20040136753 [0068] for correlation of iodine value and diene content in EPDM).  Goven the amounts of diene in the EPDM and the expressed disclosure of ethylene to other olefin ratio. Such as 60:40 to 80:20, the claimed amounts of ethylene in the EPDM suitable for the invention of Tayagaki and disclosed in col.23 top two paragraphs) would have been at least obvious.
The applicants further argue that the claimed invention exhibits unexpected results. 
The applicants argue that Tagayaki does not disclose the claimed specific gravity and Mooney viscosity of the masterbatch (the arguments addressed above) and that such compositions exhibit unexpectedly improved properties.
It is noted that the only comparative example that exhibits specific gravity outside of the claimed range is example 5.  While this comparative example demonstrates inferior results as compared to the masterbatches with the claimed specific gravity, it is noted that specific gravity of comparative example 5 is 0.76 or much closer to the 0.8 limitation of the instant claims than any of the illustrative examples 1-9, in which the lowest specific gravity is 0.88.  Thus the criticality of the claimed range (starting at 0.8 g/cm3) is clearly not established and there is no evidence on record or reasonable expectation that  the invention within the claimed range of specific gravity, i.e., for example with 0.8-0.81 specific gravity would exhibit any improved results.
Similarly, the Mooney viscosity of the claimed masterbatches is up to 90. Yet the closest illustrative example exhibit Mooney viscosity of .69, while comparative example 3 exhibits Mooney viscosity of 98, or being significantly closer to the claimed upper limit of 90 than the closest illustrative example with Mooney viscosity of 69.   Thus, similar to the specific gravity, the record fails to establish criticality of the claimed ranges or showing unexpected results commensurate in scope with the claimed invention.
The invention as claimed, thus, is still considered to be unpatentable over the disclosure of Tagayaki. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ